Case 4:18-cv-13237-MFL-RSW ECF No. 39, PageID.1873 Filed 12/02/20 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

ROBERT LEE-LAMAR REYNOLDS,

      Petitioner,                                    Case No. 18-cv-13237
                                                     Hon. Matthew F. Leitman
v.

MELINDA BRAMAN,

     Respondent,
__________________________________________________________________/

  ORDER (1) CONSTRUING REQUEST FOR AN EXTENSION OF TIME
  TO FILE A NOTICE OF APPEAL (ECF No. 36) AS A TIMELY FILED
   NOTICE OF APPEAL AND (2) DIRECTING THE CLERK OF THE
 COURT TO TRANSFER ACTION TO THE UNITED STATES COURT OF
               APPEALS FOR THE SIXTH CIRCUIT

      Petitioner Robert Lee-Lamar Reynolds is a state prisoner in the custody of the

Michigan Department of Corrections. On November 4, 2020, the Court denied

Reynolds’ petition for a writ of habeas corpus, denied Reynolds a certificate of

appealability, and granted Reynolds leave to appeal in forma pauperis. (See Op. and

Order, ECF No. 34.)

      Reynolds had thirty days to file an appeal of that ruling. See Fed. R. App. P.

4 (a)(1) (stating that a notice of appeal must be filed within thirty days of the entry

of the judgment or order from which the appeal is taken). Within that thirty-day

time period, Reynolds filed a request for an extension of time to file his notice of

appeal. (See Req., ECF No. 36.) Reynolds explained that due to the ongoing
                                          1
Case 4:18-cv-13237-MFL-RSW ECF No. 39, PageID.1874 Filed 12/02/20 Page 2 of 3




COVID-19 pandemic, he had limited access to his prison’s law library and therefore

needed additional time to complete his appellate filings. (See id.)

      A motion for an extension of time that is filed within the time period for filing

a notice of appeal can be construed as a notice of appeal where it specifies the party

taking the appeal and the judgment being appealed. See United States v. Gulley, 29

F. App’x. 228, 230 n.1 (6th Cir. 2002) (concluding that defendant’s motion for

extension of time to file an appeal could be “treated as the functional equivalent of

a notice of appeal”); See also United States v. Hoye, 548 F.2d 1271, 1273 (6th Cir.

1977) (explaining that “where a document is filed within the [deadline] which

represents a clear assertion of an intent to appeal, courts of appeals have the power

to overlook irregularities where fairness and justice so require”).          The Court

concludes that Reynolds’ request for an extension of time to file a notice of appeal

should be construed as a timely filed notice of appeal because it “represents a clear

assertion of [Reynolds’] intent to appeal” id., and it contains the essential

information needed to process the appeal.

      Accordingly, for the reasons stated above, the Court CONSTRUES

Reynolds’ request for an extension of time as a timely filed notice of appeal. To the

extent that the request seeks additional time to file a notice of appeal, that request is

DENIED AS MOOT. See Steele v. Supreme Court of U.S., 255 F. App’x. 534

(C.A.D.C. 2007) (“As appellant’s notice of appeal was timely, appellant's request

                                           2
Case 4:18-cv-13237-MFL-RSW ECF No. 39, PageID.1875 Filed 12/02/20 Page 3 of 3




for an extension of time to appeal was moot”). The Court further ORDERS the

Clerk of the Court to transfer this action to the United States Court of Appeals for

the Sixth Circuit.

      IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
Dated: December 2, 2020               UNITED STATES DISTRICT JUDGE




       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on December 2, 2020, by electronic means and/or
ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                         3
